Exhibit 10.16

 

FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT

            First Amendment to Purchase and Sale Contract (this “Amendment”) is
made as of April 24, 2009, between DREXEL BURNHAM LAMBERT REAL ESTATE ASSOCIATES
II LIMITED PARTNERSHIP (“Seller”) and ADVENIR, INC. (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of March 25, 2009 (the “Agreement”) with respect to the sale
of certain property known as Presidential House located in Miami-Dade County,
Florida, as described in the Agreement; and

            WHEREAS, Seller and Purchaser desire to amend the Agreement on the
terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Feasibility Period.      The Feasibility Period, set forth in Section
3.1 of the Agreement, is hereby extended to May 8, 2009.

3.      Loan Assumption Approval Period.  Section 4.5.9 of the Agreement shall
be amended as follows:

            a.         The Loan Assumption Approval Period, set forth in Section
4.5.9 of the Agreement, is hereby extended to May 26, 2009.

            b.         Section 4.5.9.1 of the Agreement shall be deleted and
replaced as follows:  “If (a) Purchaser fully complies with its obligations
under this Contract (including this Section 4.5) and the requirements of the
Assumed Loan Documents in connection with obtaining the Loan Assumption and
Release, (b) Purchaser has used and is using commercially reasonable good faith
efforts to obtain the Loan Assumption and Release, and (c) Purchaser does not
obtain the consent of the Lender to the Loan Assumption and Release on or before
the expiration of the Loan Assumption Approval Period, then Purchaser shall have
the right (the “Loan Assumption Extension Right”), exercisable by delivering
written notice to Seller five (5) Business Days prior to the expiration of the
Loan Assumption Approval Period (the "Loan Assumption Period Extension Notice"),
to extend the expiration date of the Loan Assumption Approval Period to June 25,
2009 for the sole purpose of obtaining Lender's approval of the Loan Assumption
and Release; provided that concurrently with delivering the Loan Assumption
Period Extension Notice, Purchaser delivers to Escrow Agent an additional
deposit of $50,000.00 (the “Loan Assumption Period Extension Deposit”).  The
Loan Assumption Period Extension Deposit shall be deemed part of the Deposit.

4.      Closing Date.             Section 5.1 of the Agreement shall be amended
as follows:

            a.         The Closing Date, set forth in Section 5.1.1 of the
Agreement, is hereby extended to June 9, 2009.

            b.         Section 5.1.2 of the Agreement shall be deleted and
replaced as follows: “Notwithstanding the foregoing to the contrary, if
Purchaser exercises Purchaser’s Loan Assumption Extension Right, then the
Closing Date shall automatically be extended to the earlier to occur of (x) the
date which is fifteen (15) days after receipt of Lender’s approval of the Loan
Assumption and Release and (y) July 7, 2009.  Purchaser shall provide Seller
with written notice of Lender’s approval of the Loan Assumption and Release no
later than two (2) days after Purchaser’s receipt of such approval.”

5.      Groundwater Sampling Adjournment Right.            In connection with
the Fuel Spill (as such term is defined in the Agreement), the Department of
Environmental Resources Management (“DERM”) is requiring that Seller install a
monitoring well at the Property to sample groundwater in order to determine
whether or not any groundwater contamination exists as a result of the Fuel
Spill.  If, by the Closing Date set forth in Section 5.1.1 of the Agreement,
either (i) the groundwater sampling has not been completed or the laboratory
analyzing the groundwater sampling has not completed its analysis and issued its
findings or (ii) the groundwater sampling and lab analysis has been completed,
but DERM has not confirmed in writing that no further action is warranted at the
Property with respect to the Fuel Spill, then Purchaser shall have the right, by
delivering written notice to Seller, to extend the Closing Date to July 23,
2009.  If as of July 23, 2009 the Seller has not obtained written confirmation
from DERM that no further action is warranted at the Property with respect to
the Fuel Spill, Purchaser may, in its sole discretion, by delivering written
notice to Seller, either (a) waive the DERM confirmation that no further action
is warranted at the Property with respect to the Fuel Spill and proceed with the
Closing, or (b) terminate the Agreement, in which event the full Deposit shall
be returned to the Purchaser and the Agreement will be rendered null, void, and
of no further force or effect, except for the Survival Provisions.

6.      Miscellaneous.           This Amendment may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Agreement are hereby
ratified and confirmed and shall continue in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

DREXEL BURNHAM LAMBERT REAL ESTATE ASSOCIATES II LIMITED PARTNERSHIP, a New York
limited partnership

 

By:  DBL PROPERTIES CORPORATION, a New York corporation, its general partner

 

By:  /s/Brian J. Bornhorst 

Name:  Brian J. Bornhorst

Title:  Vice President

Purchaser:

ADVENIR, INC.,
a Florida corporation

By:  /s/Stephen L. Vecchitto

Name: Stephen L. Vecchitto

Title:  President

 

 